BLATCHFORD, District Judge.
I think that the assignment executed by the bankrupt on the 10th of October, 1865, of lands in Florida, was made in fraud of his creditors, and that it must be decreed to be void as against the assignee in bankruptcy. It contains a provision appropriating the lands to the payment of such creditors as shall sign a compromise agreement, and of none others, with a direction that the surplus shall then revert to the assignor. It was not an assignment of the whole of the assignor’s property. It was void under the laws of Florida as being an assignment to hinder and delay creditors.